                                         Case 5:17-cv-00220-LHK Document 1363 Filed 01/18/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10     FEDERAL TRADE COMMISSION,                         Case No. 17-CV-00220-LHK
                                                       Plaintiff,                          ORDER GRANTING IN PART AND
                                  11
                                                                                           DENYING IN PART HUAWEI'S
                                                 v.                                        ADMINISTRATIVE MOTION TO
                                  12
Northern District of California




                                                                                           SEAL
 United States District Court




                                  13     QUALCOMM INCORPORATED,
                                                                                           Re: Dkt. No. 1353
                                                       Defendant.
                                  14

                                  15
                                              Applying the compelling reasons standard, the Court rules on Huawei’s motion to seal as
                                  16
                                       follows. By Tuesday, January 22, 2019, at 12:00 p.m., Huawei shall refile a redacted public
                                  17
                                       version of the below document consistent with the Court’s sealing rulings.
                                  18
                                           Document                        Portions of Pages                              Ruling
                                  19    Ding Deposition    124:18-19                                                GRANTED.
                                  20    Ding Deposition    124:22-25                                                GRANTED.
                                        Ding Deposition    125:7-12                                                 GRANTED.
                                  21    Ding Deposition    126:14-17                                                GRANTED.
                                        Ding Deposition    126:21-22                                                DENIED.
                                  22
                                       IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: January 18, 2019
                                  25
                                                                                      ______________________________________
                                  26                                                  LUCY H. KOH
                                                                                      United States District Judge
                                  27

                                  28                                                   1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART HUAWEI'S ADMINISTRATIVE MOTION TO SEAL
